People v Kourouma (2020 NY Slip Op 00987)





People v Kourouma


2020 NY Slip Op 00987


Decided on February 11, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2020

Friedman, J.P., Manzanet-Daniels, Kern, Oing, JJ.


3047/15 10989 10990

[*1]The People of the State of New York, Respondent,
vDjiba Kourouma, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Allison Frankel and Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ralph A. Fabrizio, J.), rendered August 7, 2017, convicting defendant, upon his plea of guilty, of course of sexual conduct against a child in the second degree, and sentencing him to a term of two years, unanimously affirmed. Order, same court and Justice, entered on or about October 27, 2017, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
As to the appeal from the judgment of conviction, we find that defendant made a valid waiver of his right to appeal (see People v Thomas, __NY3d__, 2019 NY Slip Op 08545 [2019]; People v Bryant, 28 NY3d 1094 [2016]). Regardless of whether defendant validly waived his right to appeal, we perceive no basis for reducing the sentence, including the 10-year term of postrelease supervision.
As to defendant's civil appeal from his sex offender adjudication, we conclude that the court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument or outweighed by the seriousness of defendant's repeated sex offenses against his young daughter.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 11, 2020
CLERK